DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that they fail to point out what is included or excluded by the claim language.  These claims are omnibus type claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 12, 14, 16, 17, 19-24, 27, 28, 30-37, 47, 48, 50-55, 57, and 59-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rorick et al. (US 2013/0301243, hereinafter ‘Rorick’).
Regarding Claim 1, Rorick discloses a holster (Figs. 18-44; Para. [0105] regarding a holster), comprising; a control component comprising two actuators (1864 + 1872; at housing 1803, Fig. 34, recesses 1877 in housing 1803 to maintain selector button 1872 and plate 1873 in "on” or "off' positions as selected by the user, Para. [0121]), wherein the control component (at housing 1803) is adapted to allow a user the option of drawing a weapon (handgun 1802, Fig. 26, the example holster is further capable, at the user's option, of activating the light accessory 1804 when the gun 1802 is drawn from the holster 1800, Para. [0117]) and an operably linked accessory (light accessory 1804) attached (the light accessory 1804 couples to the handgun 1802, Para. [0109]) to the weapon (handgun 1802) from the holster (holster    1800,    Fig.    18).
Regarding Claim 2,    Rorick discloses the holster of claim    1, wherein the weapon is a handgun (handgun 1802, Fig.    26).
Regarding Claim 4,    Rorick discloses the holster of claim    1, wherein the accessory is a light accessory (light accessory 1804,    Fig. 26).

Regarding Claim 6, Rorick discloses the holster of claim 4, wherein the light in the light accessory (light accessory 1804, Fig. 26) remains off (when the selector button is disposed in the "off' position ... the light accessory 1804 will remain in the off condition as the gun 1802 is removed from the holster 1800, Para. [0118]) or activated on (if the user chooses to slide the selector button 1872 to the "on" position ... as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]) when the weapon (handgun 1802) is withdrawn from the holster (holster 1800, Fig. 18).
Regarding Claim 7, Rorick discloses the holster of claim 1, wherein the control component (at housing 1803, Fig. 34) further comprises one or more actuators (upstanding lands 1860, actuator lever 1864, Fig. 34, the upper ends of the lands 1860 will contact the scallops 1852 . . . will urge both buttons 1850, and hence, the rocker switch 1854, to their off or horizontal position, Para. [0116], engage the lower end of the lever 1864 as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]).

Regarding Claim 9, Rorick discloses the holster of claim 8, wherein the on actuator (actuator lever 1864, Fig. 34) is attached to the control component (at housing 1803) by an on actuator spring support (at bias spring 1870, Fig. 34, the distal plate 1874 also serves to captivate the actuator lever 1864, pivot pin 1866 and the bias spring 1870 against the housing 1803, Para. [0117]).
Regarding Claim 12, Rorick discloses the holster of claim 1, wherein the holster (holster 1800, Fig. 18) is adapted to receive a light accessory (light accessory 1804, Fig. 26) which has been attached (the light accessory 1804 couples to the handgun 1802, Para. [0109]) to a handgun (handgun 1802).
Regarding Claim 14, Rorick discloses the holster of claim 7, wherein the actuator (actuator lever 1864, Fig. 34) can be restrained from effecting the on switch function (when the selector button is disposed in the "off' position ... the scallops 1852 on the finger buttons 1850, which are disposed immediately below the lower end of the actuator lever 1864, will move past the actuator lever 1864 with a clearance, and the 
Regarding Claim 16, Rorick discloses a holster (Figs. 18-44; Para. [0105] regarding a holster), comprising: a control component (at housing 1803, Fig. 34, recesses 1877 in housing 1803 to maintain selector button 1872 and plate 1873 in ''on'' or "off positions as selected by the user, Para. [0121]) operably linked to a selector (selector button 1872), wherein the selector (selector button 1872) is adapted to allow a user the option of drawing a weapon (handgun 1802, Fig. 26, the example holster is further capable, at the user's option, of activating the light accessory 1804 when the gun 1802 is drawn from the holster 1800, Para. [0117]) and an accessory (light accessory 1804) attached (the light accessory 1804 couples to the handgun 1802, Para. [0109]) to the weapon (handgun 1802).
Regarding Claim 17,    Rorick    discloses    the holster of claim    16, wherein    the weapon is a handgun (handgun 1802, Fig. 26).
Regarding Claim 19,    Rorick    discloses    the holster    of claim    16, wherein    the accessory is a light accessory (light accessory 1804, Fig. 26).
Regarding Claim 20, Rorick discloses the holster of claim 19, wherein the light in the light accessory (light accessory 1804, Fig. 26) remains off (this arrangement enables the holster 1800 to deactivate or turn off the light accessory 1804 whenever the gun 1802 and light accessory 1804 are inserted in the holster 1800, Para. [0116]) when the weapon (handgun 1802) is in the holster (holster 1800, Fig. 18).

Regarding Claim 22, Rorick discloses the holster of claim 16, wherein the control component (at housing 1803, Fig. 34) further comprises one or more actuators (upstanding lands 1860, actuator lever 1864, Fig. 34, the upper ends of the lands 1860 will contact the scallops 1852 will urge both buttons 1850, and hence, the rocker switch 1854, to their off or horizontal position, Para. [0116], engage the lower end of the lever 1864 as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]).
Regarding Claim 23, Rorick discloses the holster of claim 16, wherein the control component (at housing 1803, Fig. 34) comprises an on actuator (actuator lever 1864, Fig. 34, engage the lower end of the lever 1864 as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]) and an off actuator (upstanding lands 1860, Fig. 34, the upper ends of the lands 1860 will contact the scallops 1852 . .. will urge 
Regarding Claim 24, Rorick discloses the holster of claim 23, wherein the on actuator (actuator lever 1864, Fig. 34) is attached to the control component (at housing 1803) by an on actuator spring support (at bias spring 1870, Fig. 34, the distal plate 1874 also serves to captivate the actuator lever 1864, pivot pin 1866 and the bias spring 1870 against the housing 1803, Para. [0117]).
Regarding Claims 27 and 28, Rorick discloses the holster of claim 16, wherein the accessory the selector is adapted to engage is a light accessory (light accessory 1804, Fig. 26), a silencer, and/or a laser.
Regarding Claim 30, Rorick discloses the holster of claim 16, wherein the actuator (actuator lever 1864, Fig. 34) can be restrained from effecting the on switch function (when the selector button is disposed in the "off' position ... the scallops 1852 on the finger buttons 1850, which are disposed immediately below the lower end of the actuator lever 1864, will move past the actuator lever 1864 with a clearance, and the light accessory 1804 will remain in the off condition as the gun 1802 is removed from the holster 1800, Para. [0118]).
Regarding Claim 31, Rorick discloses a holster (Figs. 18-44; Para. [0105] regarding a holster), comprising: a control component comprising one or more actuators (1864 + 1872; at housing 1803, Fig. 34, recesses 1877 in housing 1803 to maintain selector button 1872 and plate 1873 in "on” or "off' positions as selected by the user, 
Regarding Claim 32, Rorick discloses a movement in the one or more actuators moves a switch in the light accessory to an off or on position as the handgun assembly is inserted into the holster, retained in the holster, or drawn from the holster ().  
Regarding Claim 33, Rorick discloses the light accessory remains in the on or off position when the gun is drawn (para 0122).
Regarding Claim 34, Rorick discloses the light accessory remains in the off position when the handgun is in the holster (para 0122).  
Regarding Claim 35, Rorick discloses the holster allows for a straight draw of the handgun (functional/intended use limitation).  
Regarding Claim 47, Rorick discloses a holster (Figs. 18-44; Para. [0105] regarding a holster), comprising: a control component (at housing 1803, Fig. 34, recesses 1877 in housing 1803 to maintain selector button 1872 and plate 1873 in "on" or "off positions as selected by the user, Para. [0121]) operatively linked to a selector (selector button 1872), wherein the holster (holster 1800, Fig. 18) allows a user to draw a weapon (handgun 1802, Fig. 26, the example holster is further capable, at the user's 
Regarding Claim 48, Rorick discloses the holster of claim 47, wherein the weapon is a handgun (handgun 1802, Fig. 26).
Regarding Claim 50, Rorick discloses the holster of claim 47, wherein the accessory is a light accessory (light accessory 1804, Fig. 26), a silencer, and/or a laser.
Regarding Claim 51, Rorick discloses the holster of claim 50, wherein the light in the light accessory (light accessory 1804, Fig. 26) remains off (this arrangement enables the holster 1800 to deactivate or turn off the light accessory 1804 whenever the gun 1802 and light accessory 1804 are inserted in the holster 1800, Para. [0116]) when the weapon (handgun 1802) is in the holster (holster 1800, Fig. 18).
Regarding Claim 52, Rorick discloses the holster of claim 50, wherein the light in the light accessory (light accessory 1804, Fig. 26) remains off (when the selector button is disposed in the "off' position ... the light accessory 1804 will remain in the off condition as the gun 1802 is removed from the holster 1800, Para. [0118]) or activated on (if the user chooses to slide the selector button 1872 to the "on" position ... as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]) when the weapon (handgun 1802) is withdrawn from the holster (holster 1800, Fig. 18).

Regarding Claim 54, Rorick discloses the holster of claim 47, wherein the control component (at housing 1803, Fig. 34) comprises an on actuator (actuator lever 1864, Fig. 34, engage the lower end of the lever 1864 as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]) and an off actuator (upstanding lands 1860, Fig. 34, the upper ends of the lands 1860 will contact the scallops 1852 ... will urge both buttons 1850, and hence, the rocker switch 1854, to their off or horizontal position, Para. [0116]).
Regarding Claim 55, Rorick discloses the holster of claim 54, wherein the on actuator (actuator lever 1864, Fig. 34) is connected to the control component (at housing 1803) by an on actuator spring support (at bias spring 1870, Fig. 34, the distal plate 1874 also serves to captivate the actuator lever 1864, pivot pin 1866 and the bias spring 1870 against the housing 1803, Para. [0117]).

Regarding Claim 59, Rorick discloses the holster of claim 53, wherein the actuator (actuator lever 1864, Fig. 34) can be restrained from effecting the on switch function (when the selector button is disposed in the "off' position ... the scallops 1852 on the finger buttons 1850, which are disposed immediately below the lower end of the actuator lever 1864, will move past the actuator lever 1864 with a clearance, and the light accessory 1804 will remain in the off condition as the gun 1802 is removed from the holster 1800, Para. [0118]).
Regarding Claim 60, Rorick discloses the holster of claim 47, further comprising a waist strap (belt 9, Fig. 11 A, the example quick draw holster 1800 incorporates many of the same features and advantages of the first and second embodiments above, and accordingly, a more detailed description of these features, where duplicative, is omitted for brevity, Para. [0105], the holster 10 coupled to the belt 9 of a wearer, Para. [0096]), a shoulder strap, and/or a leg strap.
Regarding Claim 61, Rorick discloses the holster of claim 47, wherein the holster (holster 1800, Fig. 18) is adapted to be concealed (the holsters may be chest mounted, more preferably in a concealed fashion, Para. [0073]).

Regarding Claim 63, Rorick discloses the holster of claim 47, further comprising one or more straps (belt 9, Fig. 11 A, the example quick draw holster 1800 incorporates many of the same features and advantages of the first and second embodiments above, and accordingly, a more detailed description of these features, where duplicative, is omitted for brevity, Para. [0105], the holster 10 coupled to the belt 9 of a wearer, Para. [0096]) and/or flaps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rorick et al. (US 2013/0301243, hereinafter ‘Rorick’) as applied to claims 1, 16, and 47 above, and further in view of Saatchi et al. (US 2016/0165192, hereinafter ‘Saatchi’).
Regarding Claim 3, Rorick discloses the holster of claims 1, 16, and 47.

Saatchi is in the art of a firearm device including a spotlight (Para. [0037]) and teaches wherein a weapon is a Taser (tasers, Para. [0040]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rorick with the teaching of Saatchi for the purpose of providing a device configured for appropriate use with non-lethal weaponry and thereby ensure that the device is available at the time of use of non-lethal weaponry (Saatchi, Para. [0040]).

Claims 10, 25, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rorick et al. (US 2013/0301243, hereinafter ‘Rorick’) as applied to claims 8, 23, and 56 above, and further in view of NuDyke (US 2010/0064568).
Regarding Claim 10, Rorick discloses the holster of claim 8.
Rorick fails to explicitly disclose wherein the off actuator is attached to the control component by an off actuator spring retainer.
NuDyke is in the art of a switch for the control of weapon mounted electronic assemblies (Para. [0003]) and teaches wherein an off actuator (at end 52, Fig. 5, to understand the operation of the switch assembly 16 and the visible energy emission portion 14, reference is now made to FIGS. 5-11, Para. [0057], FIG. 8 is a view in which the energy emission control switch assembly being in an "off' or deactivated position, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rorick with the teaching of NuDyke for the purpose of providing a switch assembly having a spring that provides a force to bias toward a lever mechanism and thereby reduce the potential for damage by ensuring that only a few pounds of force are exerted toward a lever member (NuDyke, Para. [0058]).

Claims 13, 29, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rorick et al. (US 2013/0301243, hereinafter ‘Rorick’) as applied to claims 1, 16, and 47 above, and further in view of Matthews (US 6267279).
Regarding Claims 13, 29, and 58, Rorick discloses the holster of claim 1.
Rorick fails to explicitly disclose wherein the holster allows for a straight draw or return of a weapon, no rotation is necessary.
Matthews is in the art of systems for holstering hand weapons with target illuminators (Col. 1, Lns. 16-20) and teaches wherein a holster (holstering device 14, Fig. 3) allows for a straight draw (along tracks 16, 17) or return (along tracks 16, 17) of a weapon (elongate hand weapon 12, Fig. 1), no rotation is necessary (Fig. 3 showing tracks 16, 17 for guiding drawing without rotation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rorick with the teaching of Matthews for the purpose of providing a track structure for releasably retaining a slide structure and thereby ensure that the hand weapon is secure against falling out of the holstering device such as when the wearer rolls over (Matthews, Col. 6, Lns. 49-57).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rorick et al. (US 2013/0301243, hereinafter ‘Rorick’) as applied to claim 1, and further in view of Ryan, III et al. (US 5598958, hereinafter ‘Ryan, III’).

Rorick fails to explicitly disclose wherein the control component includes one or more of the following materials: polyphenylene sulfide (PPS), polyethylene terephthalate, polyetheretherketone, polybutylene terephthalate, Ertalyte TX, PEEK, Torlon, Delrin, PET, Vespel, and Duratrol.
Ryan, III is in the art of a competition holster (Col. 3, Lns. 42-47) and teaches wherein a control component (at body 10, Fig. 1) includes one or more of the following materials: Delrin (the body 10 is of relatively rigid material such as aluminum or the polymer known by the trademark Delrin, Col. 3, Lns. 47-51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rorick with the teaching of Ryan, III for the purpose of providing a relatively rigid material to the body of the holster and thereby ensure that the body has sufficient strength and durability to hold a fully loaded handgun (Ryan, III, Col. 3, Lns. 42-51).

Response to Arguments
9.	Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.
Applicant argues that the Rorick device does not include two or more actuators, in contrast to the currently claimed invenition. This argument has been considered, however is not persuasive in light of the Rorick device including multiple actuating components (actuators) such as elements 1864 + 1872. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
September 28, 2021